CRAIN, J.,
concurring.
|,I believe the state’s limited questioning about the manner in which the defendant-was previously convicted of the crime was proper, and did not require filtering through the discretionary mistrial analysis under Article 771. On cross-examination, the defendant volunteered that he “got caught with possession of weed charges. I pled guilty to that,” The prosecutor replied, “And you got a break on that. You got a reduced charge on that?” That question prompted the motion for mistrial, which was denied, but the trial court offered an admonition, which counsel accepted without objection. The majority opinion concludes that the jury admonition cured any prejudice to the defendant, and the *287failure to object to the admonition was a waiver of that objection.
The question posed by the prosecutor was not an inappropriate comment under Article 771. The defendant’s statement that he “pled guilty” was unsolicited. By commenting beyond the fact of the conviction and referring to the type of conviction, a reasonable juror could have concluded that the defendant would have pled guilty in this case, if he was guilty. To counter that inference, the state was justified in establishing that the guilty plea was the result of a deal, a plea bargain that led to a reduced charge. The probative value of that limited detail about the prior conviction outweighed the danger of unfair prejudice, confusion of the issues, or misleading the jury. See La. Code Crim. Pro. art. 609.10(3). I believe the motion for mistrial should have been denied, without an admonition, because the question was proper.